AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 1 '

UNITED STATES DISTRICT COURT

Middle District of Pennsylvania

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. )
Case Number: 1:CR-18-278
“ DAVID TIELLE ) USM Number: 76589-067
)
) William J. Fulton
) Defendant’s Attorney
THE DEFENDANT:
WI pleaded guilty to count(s) 1 of the Information
[1] pleaded nolo contendere to count(s)
which was accepted by the court.
[] was found guilty on count(s)
“after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense , Offense Ended

   
 

  
 

     

 

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

[] The defendant has been found not guilty on count(s)

 

CJ Count(s) C1) is [-] are dismissed on the motion of the United States.

 

__ Itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

8/27/2019
Date of Imposition of Judgment

 

are

_AVS/\S &
mye \)

John E. Jones Ill, U.S. District Judge
Name and Title of Judge

 

8/27/2019
Date

 

 
 

AO 245B (Rev. 02/18) Judgment in a Criminal Case.

Sheet 4—Probation
Judgment—Page 2 of =

DEFENDANT: DAVID TIELLE

CASE NUMBER: 1:CR-18-278

PROBATION

You are hereby sentenced to probation for a term of :

3 years.

YN

wa

Serena

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.
WI The above drug testing condition i is suspended, based.on the court's determination that you pose a low risk of future

substance abuse. (check if applicable)

¥] You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
C)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex. offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

C1 You must participate in an approved program for domestic violence. (check if applicable)

¥1 You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664, (check if applicable)
You must pay the assessment imposed i in accordance with 18 U.S.C. § 3013.

If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18) audgment in a Criminal Case

heet 4A —- Probation
Judgment-——-Page 3 of 6

DEFENDANT: DAVID TIELLE
CASE NUMBER: 1:CR-18-278

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

Ll

2,

11..

12.

13.
14.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
atrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts. gov.

Defendant's Signature Date

 

 
AO 245B (Rev. 02/18) fudgment i in a Criminal Case
Sheet 4B —- Probation

Judgment—Page 4 of 6

DEFENDANT: DAVID TIELLE
CASE NUMBER: 1:CR-18-278

ADDITIONAL PROBATION TERMS

1) You must cooperate in the collection of DNA as directed by the probation officer;

2) The defendant shall be placed on home detention with radio frequency electronic

monitoring for a period of three (3) months, as directed by the probation officer. During this time, the defendant shall
remain at his place of residence except for employment, education, religious services, treatment, necessary shopping or
other activities pre-approved by the probation officer. The defendant shall comply with the rules of the location monitoring
program, shall maintain a telephone without any special features at his place of residence, and shall pay the daily cost of
the location monitoring;

3) You must apply all monies received from income tax refunds, lottery winnings, judgments, and/or other anticipated or
unexpected financial gains to the outstanding court-ordered financial obligation;

4) You must provide the probation officer access to any requested financial information and authorize the release of any
financial information. The probation office may share financial information with the U.S. Attorney's Office;

5) You must not incur new credit charges, or open additional lines of credit without the approval of the probation officer;
6) If the judgment imposes a financial penalty, you must pay the financial penalty in accordance with the Schedule of
Payments sheet of this judgment. You' must also notify the Court of any changes in economic circumstances that might
affect the ability to pay this financial penalty;

7) You must make restitution in minimum monthly installments of $200; and

8) The defendant must cooperate with the Internal Revenue Service in the collection of taxes due and owing.
 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 —- Criminal Monetary Penalties

Judgment — Page 5 of 6
DEFENDANT: DAVID TIELLE ,
CASE NUMBER: 1:CR-18-278

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment _ JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ 0.00 $ 0.00 $ 4,149,983.41
C1 The determination of restitution is deférred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
(1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(4), all nonfederal victims must be paid
before the United States is paid.

ame of Payee - Total L

     

we Rest

   
    

tution Ordered Priority or Percentage

TOTALS $ — -4,149,983.41 $ 4,149,983.41

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

¥| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
v1 the interest requirement is waived for the C] fine Al restitution. ,

["] the interest requirement forthe [1 fine 1 restitution is modified as follows;

* Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22. .
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page _, 6 of . 6
DEFENDANT: DAVID TIELLE
CASE NUMBER: 1:CR-18-278

| SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A. YW. Lump sum payment of $ 100.00 due immediately, balance due

[] not later than » or
Vl inaccordancewith ] C, OF D, F E,or f Fbelow;or

 

 

B (Payment to begin immediately (may be combined with CIC, (1D,or CIF below); or
C. (€]. Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30- or 60 days) after the date of this judgment; or
| .
D [Payment in equal | (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a -

term of supervision; or
: . po oo
E  ( Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set'the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F WW Special instructions regarding the payment of criminal monetary penalties:

| :
You must make restitution in minimum monthly installments of $200.

the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate

Financial Responsibility Program, are made to the clerk of the court.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

1. Joint and Several:

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,

: t

and corresponding payee, if appropriate.

Entire amount joint and several with anticipated sentences on related cases (Dkt. No.: 1:CR-17-143), Keystone
Biofuels (1), Ben Wootton (2), and Race Miner(3), have fully covered all of the compensabie harm.

1 The defendant shall pay the cost of prosecution.
( . The defendant shall pay the following court cost(s):

[) The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
_interest, (6) community restitution, (7) JV TA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
